UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1414


XUE HUA FANG; WU QIANG HUANG,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 3, 2013           Decided:   September 10, 2013


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dehai Zhang, Flushing, New York, for Petitioners.  Stuart F.
Delery, Acting Assistant Attorney General, Anthony C. Payne,
Senior   Litigation  Counsel,   Stuart S. Nickum, Office  of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Xue Hua Fang and Wu Qiang Huang, natives and citizens

of the People’s Republic of China, petition for review of an

order of the Board of Immigration Appeals (“Board”) dismissing

their   appeal    from    the    immigration      judge’s   denial      of    their

request for asylum, withholding of removal and withholding under

the Convention Against Torture.              We have thoroughly reviewed the

record, including the various documentary exhibits relevant to

family planning policies in China, the letters and affidavits

and the transcript of Fang’s testimony, and we conclude that the

record evidence does not compel a ruling contrary to any of the

administrative findings of fact, see 8 U.S.C. § 1252(b)(4)(B)

(2006),   and    that    substantial     evidence     supports    the     Board’s

decision.     See INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).

              Accordingly, we deny the petition for review for the

reasons stated by the Board.             See In re: Xue Hua Fang (B.I.A.

Mar. 11, 2013).          We dispense with oral argument because the

facts   and    legal    contentions     are    adequately   presented        in   the

materials     before    this    court   and    argument   would   not    aid      the

decisional process.

                                                              PETITION DENIED




                                         2